DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-19 in the reply filed on 7/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-7, 9, 13-15, and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Legare (US 5,160,202).
Regarding independent claim 1, Legare (‘202) teaches in figures 1-5 and the corresponding text an architectural light housing assembly (12) comprising: a cast body (14) having a base (20) and opposing sidewalls (22) defining an elongated channel, said sidewalls having a contour feature (18) to support an elongated lens (40) mounted within an upper portion of said elongated channel; a sequence of lighting elements (see figure 8) placed within the length of the elongated channel; and endcaps (24) affixed to the ends of the base and sidewalls to enclose opposite ends of the elongated channel, wherein said cast body and endcaps are formed from a castable material selected from the group consisting of concrete or a polymer concrete mixture.  
Regarding claim 2, Legare (‘202) teaches the base of the cast body is 0.75 to twelve inches wide and the sidewalls are 0.75 to six inches tall (read minimum 1 inch, column 4, lines 3-7). 
Regarding claim 4, Legare (‘202) teaches in figure 4 male or female connecting features (30, 32) formed on at least one end of said cast body, said male or female connecting structures having a square, round, oval, triangles or rectangular shape.
Regarding claim 6, Legare (‘202) teaches the base includes at least one drain (channel 67) hole to allow moisture to escape from said channel.
Regarding claim 7, Legare (‘202) teaches the sidewalls further comprise: a shoulder on the upper interior edge of the sidewall to support said lens within said channel; and a sealant applied between outer edges of said lens and said shoulder of said sidewalls.
Regarding claim 9, Legare (‘202) teaches the elongated lens has a trapezoidal cross-sectional shape and said lens is formed from a clear or frosted glass.
Regarding independent claim 13, Legare (‘202) teaches an architectural light housing assembly comprising: a plurality of cast concrete bodies each having a base and opposing sidewalls defining an elongated channel, said sidewalls having a contour feature to support an elongated lens mounted within an upper portion of said elongated channel; male connecting features formed on at least one end of each of said plurality of cast concrete bodies and female connecting features formed on the opposite ends of said plurality of cast concrete bodies, said male and female connecting features allowing said plurality of cast concrete bodies to be assembled end to end to form a continuous elongated channel with said end faces of said cast concrete bodies being glued together with a flexible waterproof adhesive and sealant; a sequence of lighting elements placed within the length of the elongated channel; and endcaps affixed to respective ends of said plurality of cast concrete bodies to enclose opposite ends of the elongated channel, wherein said cast body and endcaps are formed from a castable material selected from the group consisting of concrete, a polymer concrete mixture.  
Regarding claim 14, Legare (‘202) teaches the male or female connecting structures having a square, round, oval, triangles or rectangular shape.  
Regarding claim 15, Legare (‘202) teaches plurality of cast concrete bodies are shaped to define a straight, arcuate, curving, or angled channel.
Regarding claim 17, Legare (‘202) teaches the elongated lens has a trapezoidal cross-sectional shape and said lens is formed from a clear or frosted glass.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Legare (US 5,160,202), of record.
Regarding claim 3, Legare (‘202) teaches all of the claimed limitations except for the cast body is two feet to eight feet long.
Regarding claims 5 and 16, Legare (‘202) teaches all of the claimed limitations except for cast body, elongated lens and endcaps can support a load exceeding 150kPa.
Both of these limitations appear to be obvious choices in design based upon the intended use of the lighting assembly in the curbstone.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the structure of Legare to make the claimed architectural light housing. The length and body strength are obvious choices in design.

Claims 8, 10-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Legare (US 5,160,202), of record, in view of Jiang et al. (US 20120033422).
Regarding claim 8, Legare (‘202) teaches all of the above limitations except for sequence of lighting elements further comprises: a strip of light emitting diodes extending the length of said elongated channel.
Further regarding claim 8, Jiang (‘422) teaches a lighting element in figure 1a and 1b comprised of, in part, a strip of light emitting diodes (101, 102) extending the length of said elongated channel (105) for the purpose of improving the brightness and lifetime of the lighting element.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the diodes of Jiang in place of the bulbs of Legare for the purpose of improving the brightness and lifetime of the lighting element.
Regarding claim 10, Jiang (‘422) teaches an elongated lens (108) further comprises: a concave or convex upper or lower surfaces to define a diffusing of focusing lens to diffuse or focus the light beam.
The reason for combing is the same as for claim 8 above.

Regarding claim 11, Jiang (‘422) teaches the elongated lens further comprises: refracting structures molded or extruded on the underside of the lens.
The reason for combing is the same as for claim 8 above.

Regarding claim 12, Jiang (‘422) teaches the elongated lens is formed to include microstructures within the lens to provide specific lighting effects including text and images.
The reason for combing is the same as for claim 8 above.

Regarding claim 18, Legare (‘202) teaches all of the above limitations except for the elongated lens is formed to include microstructures within the lens to provide specific lighting effects including text and images.
Further regarding claim 18, Jiang (‘422) teaches a lighting element in figure 1a and 1b comprised of, in part, the elongated lens is formed to include microstructures within the lens to provide specific lighting effects including text and images for the purpose of improving the brightness of the lighting element.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the lens of Jiang in light emitting element of Legare for the purpose of improving the brightness of the lighting element.

Regarding claim 19, Jiang (‘422) teaches elongated lens further comprises: a concave or convex upper or lower surfaces to define a diffusing of focusing lens to diffuse or focus the light.
The reason for combing is the same as for claim 18 above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879